Opinion by
White, C. J.

Error to Fremont County Court, Eldred, Judge.

Martin M. Burns, for plaintiff in error.
I. W. Ibbotson, for defendant in error.
Towler, plaintiff below, recovered, a small judgment against the defendant, plaintiff in error here. The cause of action was upon a note dated January 9, 1915, payable to the order of Towler, sixty days after its date, and signed “The Canon Crystal Ice Company, by E. M. Collins, Mgr.” There was an allegation in the complaint to the effect that The Canon Crystal Ice Company was another name which the defendant corporation used in the transaction of its business. It was conceded that E. M. Collins was its manager, and the principal question was, whether he had authority to execute the note. The cause was tried to the court, and no declarations of law were made or requested. Therefore, the only question for consideration here is, did the evidence warrant the finding of the court in favor of the plaintiff? We have examined the record and approve the finding of the court. The judgment is, therefore, affirmed.

Judgment affirmed.

Decision en banc.